DETAILED ACTION
The instant application having Application No. 16/939242 has a total of 20 claims pending in the application.  There are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements dated 7/30/2020 and 8/4/2020 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al. (US 2016/0183244) in view of Ng et al. (US 2015/0092768).

Regarding Claim 1, Papasakellariou teaches a method comprising:
receiving a command (“UE detects a DCI format with a CSI request triggering an A-CSI report” – See [0098]; The UE receives DCI including a CSI request (command)) comprising:
a first field triggering the CSI report configuration (“a CQI request field in a DCI format scheduling a PUSCH transmission to UE 114 includes a predefined number of bits” – See [0121]; “A CQI request field includes 2 bits when UE 114 has a number of configured cells that is smaller than or equal to a predetermined value, such as 5 cells, and includes a larger number of bits, such as 3 bits, when UE 114 has a number of configured cells larger than the value. A mapping can be, for example, as in Table 6, assuming UE 114 is configured a PDSCH TM associated with a single CSI process” – See [0125]; See also Table 6; The CQI request field is a first field that triggers a CSI report configuration.  For example, when the value of the field is 000, no report is triggered.  If the value is anything other than 000, it will trigger one of the various CSI report configurations); and
a second field indicating whether the CSI report configuration is associated with the first CSI resource configurations or the second CSI resource configurations (“eNB 102 can configure UE 114 with a number of SF sets, such as two SF sets, for associating a set of cells for A-CSI reporting” – See [0125]; See also Table 6; The SF set field is a second field that indicates whether the CSI report configuration is associated with a particular set of cells (first CSI resource configurations) or another set of cells (second CSI resource configurations).  For example, when the SF set field (second field) is 0 and the CQI request field is 010, the CSI report configuration is associated with a 1st set of serving cells (first CSI resource configurations).  When the SF set field (second field) is 1 and the CQI request field is 010, the CSI report configuration is associated with a 7th set of serving cells (second CSI resource configurations)); and
transmitting, based on the CSI report configuration and in response to the second field indicating the CSI report configuration is associated with the first CSI resource configurations, a CSI report comprising one or more first CSI quantities of the first TRP (“UE 114 reports A-CSI is based on the triggering by eNB 102” – See [0120]; The UE reports/transmits the A-CSI based on the triggering by the eNB from Table 6 shown above.  Thus, when the SF set field (second field) is 0 and the CQI request field is 010, a CSI value associated with the 1st set of serving cells (first CSI resource configurations) is transmitted to the eNB/TRP).
Papasakellariou does not explicitly teach receiving, by a wireless device, configuration parameters of channel state information (CSI) resource configurations for a CSI report configuration, the CSI resource configurations comprising: first CSI resource configurations associated with a first transmission reception point (TRP); and second CSI resource configurations associated with at least two second TRPs.
However, Ng teaches receiving, by a wireless device, configuration parameters of channel state information (CSI) resource configurations for a CSI report configuration, the CSI resource configurations comprising: first CSI resource configurations associated with a first transmission reception point (TRP); and second CSI resource configurations associated with at least two second TRPs (“The term, transmission points (TP), also is used herein to denote "cells"” – See [0102]; “the network configures the UE 116 to detect and measure multiple CSI-RS resources. The network can configure the UE 116 by higher layer signaling such as RRC signaling or MAC signaling. Each CSI-RS resource configuration consists of an identity of a CSI-RS resource, a resource configuration, a sub-frame configuration and a scrambling identity (used for generating a scrambling sequence for the CSI-RS)” – See [0114]; “a first CSI-RS transmission 1205 can be configured for a first group of cells while a second CSI-RS transmission 1210 is configured for a second group of cells. To allow for such flexibility, the UE 116 can be configured with multiple CSI-RS common configurations, each being applied to a separate set of CSI-RS resources” – See [0120]; The UE (wireless device) receives CSI resource configurations comprising a first CSI resource configuration associated with a first group of cells (first TRP) and a second CSI resource configuration associated with a second group of cells (at least two second TRPs)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Papasakellariou to include receiving, by a wireless device, configuration parameters of channel state information (CSI) resource configurations for a CSI report configuration, the CSI resource configurations comprising: first CSI resource configurations associated with a first transmission reception point (TRP) and second CSI resource configurations associated with at least two second TRPs.  Motivation for doing so would be to inform the wireless device on the resource locations of the CSI-RS so that it will be able to appropriately detect and measure them.  Furthermore, the different CSI resource configurations allows coordination among cells regarding the CSI-RS transmissions (See Ng, [0125]).

Regarding Claim 2, Papasakellariou in view of Ng teaches the method of Claim 1.  Papasakellariou further teaches that receiving one or more radio resource control messages comprising configuration parameters indicating whether the second field is present in the command (“when UE 114 is configured a parameter by eNB 102, unless otherwise noted, the configuration is by higher layer signaling, such as RRC signaling” – See [0119]; The configuration/signaling may be done via RRC (radio resource control) signaling).

Regarding Claim 3, Papasakellariou in view of Ng teaches the method of Claim 1.  Papasakellariou further teaches that the command is a downlink control information via a physical downlink control channel (“DCI formats conveyed by respective PDCCH” – See [0070]; “UE detects a DCI format with a CSI request triggering an A-CSI report” – See [0098]; The CSI request/command is carried in a DCI (downlink control information) via the PDCCH (physical downlink control channel)).

Regarding Claim 4, Papasakellariou in view of Ng teaches the method of Claim 1.  Ng further teaches that a CSI resource configuration, of the CSI resource configurations, is associated with configuration parameters comprising at least one of: a CSI resource configuration index identifying the CSI resource configuration; one or more CSI reference signals (RSs); a bandwidth part index; and a resource type indicator (“embodiments of the present disclosure define an ordering/labeling of CSI-RS resources (CSI-RS resource indexing) so that UE 116 is able to understand the signaling by the network” – See [0128]; The CSI resource configuration includes a CSI resource configuration index of one or more CSI-RSs).

Regarding Claim 5, Papasakellariou in view of Ng teaches the method of Claim 1.  Papasakellariou further teaches that the CSI report configuration is associated with configuration parameters comprising at least one of: a CSI report configuration index identifying the CSI report configuration; a carrier indicator; a CSI report configuration type indicator; one or more report quantity indicators; a report frequency parameter; and one or more time domain configuration parameters (“The eNB 102 configures the UE 114 with a number of SF sets such as two SF sets” – See [0121]; The CSI report configuration includes information of SF/subframe set (time domain configuration parameters)).

Regarding Claim 6, Papasakellariou in view of Ng teaches the method of Claim 1.  Papasakellariou further teaches that the one or more first CSI quantities comprise at least one of: a rank indicator for the first TRP; a precoding matrix indicator for the first TRP; and a channel quality indicator for the first TRP (“CSI can include a channel quality indicator (CQI) informing eNB 102 of a transport block size (TBS) having a modulation and coding scheme (MCS) that can be received by UE 114 with a predefined target block error rate (BLER), a precoding matrix indicator (PMI) informing eNB 102 how to combine signals from multiple transmitted antennas in accordance with a multiple input multiple output (MIMO) transmission principle, and a rank indicator (RI)” – See [0068]; The CSI can include a RI (rank indicator), PMI (precoding matrix indicator), and CQI (channel quality indicator)).

Regarding Claim 8, Papasakellariou in view of Ng teaches the method of Claim 1.  Papasakellariou further teaches transmitting, based on the CSI report configuration and in response to the second field indicating the CSI report configuration is associated with the second CSI resource configurations, a CSI report comprising one or more second CSI quantities of the at least two second TRPs (“UE 114 reports A-CSI is based on the triggering by eNB 102” – See [0120]; The UE reports/transmits the A-CSI based on the triggering by the eNB from Table 6 shown above.  Thus, when the SF set field (second field) is 1 and the CQI request field is 010, a CSI value associated with the 7th set of serving cells (second CSI resource configurations) is transmitted to the eNB/TRP).

Regarding Claim 9, Papasakellariou in view of Ng teaches the method of Claim 8.  Papasakellariou further teaches that the one or more second CSI quantities comprise at least one of: one or more rank indicators for the at least two second TRPs; one or more precoding matrix indicators for the at least two second TRPs; and one or more channel quality indicators for the at least two second TRPs (“CSI can include a channel quality indicator (CQI) informing eNB 102 of a transport block size (TBS) having a modulation and coding scheme (MCS) that can be received by UE 114 with a predefined target block error rate (BLER), a precoding matrix indicator (PMI) informing eNB 102 how to combine signals from multiple transmitted antennas in accordance with a multiple input multiple output (MIMO) transmission principle, and a rank indicator (RI)” – See [0068]; The CSI can include a RI (rank indicator), PMI (precoding matrix indicator), and CQI (channel quality indicator)).

Regarding Claim 10, Papasakellariou in view of Ng teaches the method of Claim 8.  Ng further teaches the one or more second CSI quantities are measured based on second CSI resources, of the second CSI resource configurations, comprising a plurality of CSI resource subsets, each of the plurality of CSI resource subsets being associated with a respective TRP of the at least two second TRPs (“an identity of a CSI-RS resource (which allows the network to identify uniquely the cell detected) to be included in the measurement report can be different” – See [0154]; Each individual CSI-RS resource is a resource subset, wherein each subset is associated with a respective cell/TRP such that the cell can be uniquely identified from the identity of the CSI-RS resource).

Claim 11 is rejected based on reasoning similar to Claim 1.
Claim 12 is rejected based on reasoning similar to Claim 2.
Claim 13 is rejected based on reasoning similar to Claim 3.
Claim 14 is rejected based on reasoning similar to Claim 4.
Claim 15 is rejected based on reasoning similar to Claim 5.
Claim 16 is rejected based on reasoning similar to Claim 6.
Claim 18 is rejected based on reasoning similar to Claim 8.
Claim 19 is rejected based on reasoning similar to Claim 9.

Regarding Claim 20, Papasakellariou teaches a system comprising: a base station (“FIG. 3 illustrates an example eNB 102 according to this disclosure” – See [0056]) comprising:
one or more first processors; and memory storing first instructions that, when executed by the one or more first processors (“The eNB 102 also includes a controller/processor 325, a memory 330” – See [0057]; “Moreover, various functions described below can be implemented or supported by one or more computer programs, each of which is formed from computer readable program code and embodied in a computer readable medium” – See [0010]), cause the base station to:
transmit a command (“eNB 102 transmits the DCI” – See [0121]; “UE detects a DCI format with a CSI request triggering an A-CSI report” – See [0098]; The eNB (base station) transmits DCI including a CSI request (command)) comprising:
a first field triggering the CSI report configuration (“a CQI request field in a DCI format scheduling a PUSCH transmission to UE 114 includes a predefined number of bits” – See [0121]; “A CQI request field includes 2 bits when UE 114 has a number of configured cells that is smaller than or equal to a predetermined value, such as 5 cells, and includes a larger number of bits, such as 3 bits, when UE 114 has a number of configured cells larger than the value. A mapping can be, for example, as in Table 6, assuming UE 114 is configured a PDSCH TM associated with a single CSI process” – See [0125]; See also Table 6; The CQI request field is a first field that triggers a CSI report configuration.  For example, when the value of the field is 000, no report is triggered.  If the value is anything other than 000, it will trigger one of the various CSI report configurations); and
a second field indicating whether the CSI report configuration is associated with the first CSI resource configurations or the second CSI resource configurations (“eNB 102 can configure UE 114 with a number of SF sets, such as two SF sets, for associating a set of cells for A-CSI reporting” – See [0125]; See also Table 6; The SF set field is a second field that indicates whether the CSI report configuration is associated with a particular set of cells (first CSI resource configurations) or another set of cells (second CSI resource configurations).  For example, when the SF set field (second field) is 0 and the CQI request field is 010, the CSI report configuration is associated with a 1st set of serving cells (first CSI resource configurations).  When the SF set field (second field) is 1 and the CQI request field is 010, the CSI report configuration is associated with a 7th set of serving cells (second CSI resource configurations)); and
a wireless device (“FIG. 2 illustrates an example UE 114” – See [0046]) comprising:
one or more second processors; and memory storing second instructions that, when executed by the one or more second processors (“The UE 114 also includes a speaker 230, a main processor 240, … and a memory 260” – See [0047]; “Moreover, various functions described below can be implemented or supported by one or more computer programs, each of which is formed from computer readable program code and embodied in a computer readable medium” – See [0010]), cause the wireless device to:
receive the command (“UE detects a DCI format with a CSI request triggering an A-CSI report” – See [0098]; The UE receives DCI including a CSI request (command)); and
transmit, based on the CSI report configuration and in response to the second field indicating the CSI report configuration is associated with the first CSI resource configurations, a CSI report comprising one or more first CSI quantities of the first TRP (“UE 114 reports A-CSI is based on the triggering by eNB 102” – See [0120]; The UE reports/transmits the A-CSI based on the triggering by the eNB from Table 6 shown above.  Thus, when the SF set field (second field) is 0 and the CQI request field is 010, a CSI value associated with the 1st set of serving cells (first CSI resource configurations) is transmitted to the eNB/TRP).
Papasakellariou does not explicitly teach that the base station transmits configuration parameters of channel state information (CSI) resource configurations for a CSI report configuration, the CSI resource configurations comprising: first CSI resource configurations associated with a first transmission reception point (TRP); and second CSI resource configurations associated with at least two second TRPs.  Nor does Papasakellariou teach that the wireless device receives the configuration parameters.
However, Ng teaches a base station transmitting configuration parameters of channel state information (CSI) resource configurations for a CSI report configuration, the CSI resource configurations comprising: first CSI resource configurations associated with a first transmission reception point (TRP); and second CSI resource configurations associated with at least two second TRPs, wherein the wireless device receives the configuration parameters (“The term, transmission points (TP), also is used herein to denote "cells"” – See [0102]; “the network configures the UE 116 to detect and measure multiple CSI-RS resources. The network can configure the UE 116 by higher layer signaling such as RRC signaling or MAC signaling. Each CSI-RS resource configuration consists of an identity of a CSI-RS resource, a resource configuration, a sub-frame configuration and a scrambling identity (used for generating a scrambling sequence for the CSI-RS)” – See [0114]; “a first CSI-RS transmission 1205 can be configured for a first group of cells while a second CSI-RS transmission 1210 is configured for a second group of cells. To allow for such flexibility, the UE 116 can be configured with multiple CSI-RS common configurations, each being applied to a separate set of CSI-RS resources” – See [0120]; The UE (wireless device) receives, from the base station, CSI resource configurations comprising a first CSI resource configuration associated with a first group of cells (first TRP) and a second CSI resource configuration associated with a second group of cells (at least two second TRPs)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base station of Papasakellariou to transmit configuration parameters of channel state information (CSI) resource configurations for a CSI report configuration, the CSI resource configurations comprising: first CSI resource configurations associated with a first transmission reception point (TRP); and second CSI resource configurations associated with at least two second TRPs, wherein the wireless device receives the configuration parameters for the same reasons as those given with respect to Claim 1.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al. (US 2016/0183244) in view of Ng et al. (US 2015/0092768) and further in view of Gao et al. (US 2022/0116183).

Regarding Claim 7, Papasakellariou in view of Ng teaches the method of Claim 1.  Papasakellariou and Ng do not explicitly teach receiving one or more configuration parameters of a plurality of control resource sets (CORESETs) grouped into CORESET groups, wherein: a CORESET group of the CORESET groups corresponds to a respective TRP of the at least two second TRPs; each of the plurality of CORESETs is identified by a CORESET index; and each of the plurality of CORESETs belongs to a CORESET group of the CORESET groups.
However, Gao teaches receiving one or more configuration parameters of a plurality of control resource sets (CORESETs) grouped into CORESET groups, wherein: a CORESET group of the CORESET groups corresponds to a respective TRP of the at least two second TRPs; each of the plurality of CORESETs is identified by a CORESET index; and each of the plurality of CORESETs belongs to a CORESET group of the CORESET groups (“This can be done by allocating different values of the PUCCH resource indicator (PRI) field to different CORESET groups. For example, when two CORESET groups, {CORESET group #1, CORESET group #2}, are configured (e.g., by network node 16) to a wireless device 22 with CORESET group #1 associated to TRP #1 and CORESET group #2 to TRP #2” – See [0250]; “For each CORESET, a wireless device may be configured by RRC (Radio Resource Control) signaling with CORESET information element (IE), which may include the following: a CORESET index” – See [0027]-[0028]; A plurality of CORESET groups are provided, wherein a first CORESET group corresponds to TRP 1 and a second CORESET group corresponds to TRP 2.  Thus, a CORESET group of the CORESET groups corresponds to a respective TRP of the at least two second TRPs.  Furthermore, each CORESET is identified by a CORESET index.  Furthermore, each of the plurality of CORESETs belongs to a respective CORESET group, as shown in Fig. 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Papasakellariou to include receiving one or more configuration parameters of a plurality of control resource sets (CORESETs) grouped into CORESET groups, wherein: a CORESET group of the CORESET groups corresponds to a respective TRP of the at least two second TRPs; each of the plurality of CORESETs is identified by a CORESET index; and each of the plurality of CORESETs belongs to a CORESET group of the CORESET groups.  Motivation for doing so would be to provide dynamic TRP differentiation based on CORESET to monitor corresponding DCI from different TRPs (See Gao, [0146]-[0153]). 

Claim 17 is rejected based on reasoning similar to Claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478